Honorahle Jerry Sadler       Opinion No. ~~-1108
Commissioner
General Land Office          Re:   Authority of Comptroller
Austin, Texas                      to issue a warrant reim-
                                   bursing the party actually
                                   paying taxes ordered re-
                                   funded by the Legislative
                                   Claims Bill, in lieu of
                                   making such reimbursement
                                   to the veteran named in
Dear Mr. Sadler:                   the Act.
          Our opinion is requested on the following question:
              May the Comptroller of Public
         Accounts issue a Treasury Warrant
         payable to the assignee of a claimant
         named in Section lA, House Bill 22,
         56th Texas Legislature, Third Special
         Session, Chapter 18, when the assignee
         has paid the taxes contemplated by the
         bill?
          The 7eterans' Land Board had for some time followed
the legal construction that when a veteran's land purchase
contract was forfeited for non-payment, and the State was
reinvested with full title to the land, tax liens on the
trac.tceased to exist and were merged into the State title.
                               .&3ned a forfeited tract for
In June, 1957, said board adver,-,
sale, the notice statfng tha.tthe trast would be sold free
of taxes. Nehemias Alvarado was the purchaser at such sale.
Subsequently, the Texas Supreme Court held that tax liens
would not merge but continued to run with the land after re-
sale. The State, therefore, was in the position of having
sold land under an unintentional misrepresentation, inasmuch
as there were delinquent taxes aga‘lnstsuch land at the time
of such forfeiture.
          The Legislative Claims Bill (Acts of 1959, 3rd
C.S., Ch. 18, p. 404) moved to correc:t.thissituation. Sec-
tion 1A thereof appropriated "an amount not to exceed the
Honorable Jerry Sadler, page 2 (~~-1108)


amounts set forth opposite the names of the following mili-
tary veterans respectively, to-wit: . . . Nehemias Alvarado
. . . 372.28 . . ."
          In October, 1960, with Eoard approval, veteran
Alvarado assigned his purchase contract to A. J. Morrow, a
non-veteran, who, as part of the transaction, paid the
taxes in question, and whona/jseeks reimbursement therefor
under the Claims Bill.
          The answer to your question requires a careful
analysis of the Act. Section 1 appropriates funds to pay
claims of numerous types. The appropriation in Section 1A
is limited to tax refunds to veterans under the circumstances
aforesaid. In addition to naming the veterans and giving the
amounts to be paid them, Section 1A also provides:
               !'Saidpayments shall be received
          in full satisfaction of all claims and
          demands of said named veterans, respec-
          tively, against the State of Texas aris-
          ing out of the resale by the Veterans'
          Land Board . . . and the purchase . . .
          by said named veterans.  . . . Said pay-
          ments shall be made as and when the
          chairman of the Veterans' Land Board
          certifies to the Comptroller:   a the
          name of the veteran; . . . and te 1
          whether in fact said amounts have been
          pafd by the veteran or are still owing
          and unpaid to the agency or official
          charged by law with the collection there-
          Of.  If said amounts have been paid by the
          veteran, the Comptroller shall issue the
          State's warrant in the name of the veteran
          making such payment and deliver such warrant
          to the Veterans' Land Yoard for transmittal
          to the veteran; if, however, said amounts
          are still due and owing to the agency or
          official charged with the collection thereof,
          the State's warrant shall be issued in the
          name of such agency or official. . . .'I
          Section 3 of the Act directs the Comptroller "to
issue a warrant or warrants on the State Treasurer in favor
of eazh of the persons, firms or corporations named herein
. . .
Honorable Jerry Sadler, page 3 (~~-1108)


          It will be noted that the statute authorizes pay-
ment only to the veteran mentioned in the statute, or to
the taxing agency where taxes are still unpaid. (Subsequent
to enactment of the Claims Bill, part of the taxes on the
land in question were paid by the State to the taxing author-
ity.) In view of the specific directions in the statute, we
are constrained to answer your question in the negative. To
hold that a warrant might issue payable to a person other
than the named veteran or the tax authority would be to hold
that the Comptroller could act contrary to the statutory
directions.
          The warrant may only be issued in the name of Mr.
Al.varadoand delivered to the Veterans' Land Board. As a
ma:.terof mechanics, the problem might be solved if Mr.
Alvarado were to endorse the warrant over to Mr. Morrow
while the Board, through an agent, is still in possession
of the same. The Board could then deliver the warrant to
the endorsee, Mr. Morrow. Further, we enclose herewith a
copy of Attorney General's Opinion No. 0-1062 which suggests
an additional solution to the problem. If an assignment and
power of attorney, executed by Mr. Alvarado, somewhat similar
to the one set out on page 4 of said opinion, is filed with
the Veterans' Land Board, such Board would then be empowered
to deliver the warrant to Mr. Morrow, who could endorse thereon
the name of the payee and cash same. If the matter cannot be
worked out under one of the above arrangements, a new appro-
priation will have to be secured in Mr. Morrow's name.

                          SUMMARY

               Since the Legislative Claims Biil
          orders payment of a tax refund to a
          named veteran, the Comptroller ?s rgith-
          out authority to issue a warrant under
          such appropriation to another person who
          purchased said veteran's tract and who
          actually paid the taxes in question.
                                Yours   very truly,
                                !~LI,L
                                     WILSON
                                Attorney General of Texas
                                            .   .-




Honorable Jerry Sadler, page 4 (~~-1.108)


APPROVED:
OPINION COMMITTEE:
W. V. Geppert, chairman
Thomas Burrus
John Reeves
Grundy Williams
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.